Appellant was, under the provisions of subdivision 1 of section 330 of the Election Law, as made applicable to this proceeding by section 144 of the Alcoholic Beverage Control Law, required to bring this proceeding within fourteen days after the last date for filing the local option petition. Since this present proceeding was not begun within that period, it should have been dismissed at Special Term. We pass on no other question.
The order should be affirmed, without costs.
LOUGHRAN, Ch. J., LEWIS, DESMOND, THACHER, DYE and FULD, JJ., concur; CONWAY, J., taking no part.
Order affirmed. *Page 108